Citation Nr: 9902773	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to December 
1994.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO), which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  Claimed inservice stressors have been corroborated.

2.  The veteran is currently shown to have PTSD as a result 
of a corroborated inservice stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred inservice.  38 
U.S.C.A.  §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has provided a copy of a letter she wrote during 
service dated in January 1993, in which she described details 
surrounding an incident when she was raped.

Service medical records show that in June 1994, the veteran 
was seen for complaints of stress and harassment at work.  
She was seen approximately one week later in June 1994, when 
she complained that she still had problems at work.  Service 
medical records contain no other records referable to 
inservice stressors, or to PTSD or another psychiatric 
disorder.  

The report of a February 1998 VA examination for PTSD records 
that the veteran complained that during service she suffered 
trauma from sexual harassment and intimidation.  She 
indicated that she was verbally abused by sergeants who made 
lewd comments to her about love and sex with her.  One 
married sergeant, who had children, told her he wanted to 
have a love affair with her.  She also reported that she was 
raped during service by another Marine who subsequently 
apologized.  At another time, after she left a club and 
was on her way home, she was assaulted by a Japanese man who 
tried to kiss her.  In that incident, an American man came 
over to help, but instead asked her to go out with him.  She 
got into her car and drove away and later threw up.  She 
reported that she had been constantly harassed and threatened 
and did not disclose the incident.  

During the February 1998 VA examination the veteran indicated 
that she married while in service and became pregnant prior 
to discharge.  She sought counseling at a family service 
counseling facility due to nightmares.  There she was told 
she had PTSD.  She indicated that in 1996 while her husband 
was away in Okinawa for fifteen months,  she was very upset 
and behaved inappropriately.  She drank and smoked marijuana, 
and had sex with another man.  She described subsequent 
behavior involving two affairs and continued drinking.  She 
subsequently received treatment in April 1996,  including 
medication with Prozac.  The veteran reported that she had 
had 15 jobs, of which the longest period of employment was 
three months.  She was presently working at a nursing home, 
where she had been working for two months.  She told her 
husband that she would not drink anymore.  

During the February 1998 VA examination, the examiner noted 
that the veteran was crying the entire time while relating 
her traumatic experience.  She complained of nightmares 
involving people out to kill her or she would kill them.  The 
examiner noted that the veteran felt humiliated and degraded 
and was very depressed and nervous.  The examiner noted that 
the veteran was obsessed about returning to the Marine Corps, 
stating that she liked being in the Corps, notwithstanding 
her contentions that she had constantly been harassed by men.  
The examiner noted that the veteran had difficulty with 
concentrating, and she was very angry about what happened to 
her.  The examiner diagnosed PTSD, and alcohol dependence on 
Axis I.  On Axis IV the examiner noted that the appellant had 
experienced severe psychosocial stressors which included 
traumatic experiences while in the military service, and that 
the veteran was raped, sexually harassed, and intimidated.  
The examiner believed that the veteran had PTSD, and that 
authority figures had verbally abused, sexually harassed and 
intimidated her and that the appellant was a victim of rape.  

The veteran provided a statement dated in September 1997 and 
written by a friend the veteran knew during service.  That 
friend reported on details she witnessed regarding the 
incident in which the veteran was raped during service.  The 
friend also described other incidents of harassment of the 
veteran during service, and described subsequent symptoms she 
saw in the appellant resulting from the incidents.    

The veteran provided a statement dated in September 1997 that 
described her inservice stressful incidents involving 
harassment, rape and other related incidents.

The veteran provided an undated statement written by her 
husband.  In that statement he reported that he met the 
veteran in June 1993 during service.  He described various 
incidents of harassment as reported by the veteran to him at 
the time during service.   

The veteran testified in October 1998 regarding her PTSD 
claim.  At that time she testified that she was assaulted and 
raped during service after returning home at night from a 
club.  She provided details surrounding the attack, and 
described the her defense by her friend, who provided the 
September 1997 statement discussed above.  The veteran 
explained in detail that she did not report the incident due 
to 

fear of organizational retribution, and fear of public 
humiliation.  She described  psychological symptoms that 
developed subsequently, and treatment sought.     

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran's claim is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131.  Service connection for post-traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the disorder, credible evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f). 

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In light of all the evidence of record, the Board finds that 
the evidence is at least in equipoise, with respect to 
whether the veteran has PTSD linked to an in-service 
stressor.  The recent VA examination report contains a 
diagnosis of PTSD, which the report indicates is related to 
the veterans traumatic experiences while in the military 
service.  These traumatic experiences are noted to include 
incidents of  sexual harassment, intimidation and rape.  The 
record also contains substantial corroborative evidence that 
agrees with assertions she was raped during service; and 
corroborates her contentions regarding her other claimed 
inservice
stressors.  This evidence includes a contemporaneous account 
of the rape, found in a letter written by the veteran at the 
time.  That account is substantiated by other statements, 
including a statement from a friend who was present at the 
time of the incident.  Service medical records also 
corroborate that the veteran was seen during service for 
complaints of stress and harassment at work.  The Board finds 
the evidence, including the various statements and hearing 
testimony to be mutually consistent, and to provide a 
holistic view of the traumatic incidents which the veteran 
experienced in service. 

Therefore, the file does contain medical evidence 
establishing a clear diagnosis of the disorder, credible 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by the medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  Moreover, the veterans testimony before this 
Member is found to have been both credible and reliable; and 
consistent with other evidence including lay statements 
provided.  Thus, the record is at least in equipoise.  Where 
the record demonstrates an approximate balance of positive 
and negative evidence, the doctrine of reasonable doubt is 
applicable.  Accordingly, after resolving reasonable doubt in 
the veterans favor the Board finds that service connection 
for post traumatic stress disorder is warranted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted. 




		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
